Citation Nr: 1605423	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  03-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder/arm disability.

2.  Entitlement to service connection for a right calf disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a lumbosacral strain.

6.  Entitlement to an effective date earlier than May 22, 2007, for the grant of a 20 percent evaluation for the service-connected post-operative right ankle residuals.

7.  Entitlement to an increased evaluation for the service-connected post-operative
right ankle residuals, currently evaluated as 20 percent disabling.

8.  Entitlement to an extension of a temporary total rating based on surgical or other treatment necessitating convalescence for the service-connected post-operative right ankle residuals, beyond August 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active military duty in the U.S. Army from November 1967 to November 1970 and from December 1970 to August 1975.  He also had a period of service in the National Guard from December 1998 to March 2000.

This matter came to the Board of Veterans' Appeals Board on appeal from a
February 2003 rating decision by RO.

In November 2003, the Veteran had a hearing at the RO before a Decision Review
Officer.

In November 2005, October 2007, February 2010, April 2012 and October 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left arm or left shoulder disability was not present in service or for years thereafter, and is not etiologically related to active military service.

2.  A cervical spine disability was not present in service or for years thereafter, and is not etiologically related to active military service.

3.  A right calf disability was not present at the time the Veteran filed his claim or at any time during the pendency of the claim. 

4.  The Veteran's post-operative right ankle residuals has been manifested throughout the appeal period by varying limitation of motion and complaints of pain, but there is no objective evidence of ankylosis or deformity of the right ankle at any time during the appeal period.  

5.  On August 21, 2008, a formal claim for an increased rating for post-operative right ankle residuals was received from the Veteran.

6.  May 22, 2007 VA treatment records show that there was a factually ascertainable increase in symptomatology for the Veteran's service-connected right ankle disability approximately one year prior to the Veteran's formal claim for an increased rating.

7.  Review of the record prior to May 22, 2007 reveals no documents which could be construed as informal (or formal) unacted upon claims for an increased rating for the service-connected right ankle disability condition.

8.  It was not factually ascertainable that an increase in severity of the Veteran's post-operative residuals right ankle occurred at any point prior to May 22, 2007.

9.  The Veteran's right ankle surgery did not result in severe post-operative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement; the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more, beyond August 1, 2009.

10.  The Veteran was granted a temporary total rating for one year based on a period of convalescence extending from July 25, 2008, to August 1, 2009, the maximum period allowable.  


CONCLUSIONS OF LAW

1.  A left arm or left shoulder disability was not incurred in or aggravated by the Veteran's active service and service incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  A cervical spine disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A right calf disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for a disability rating in excess of 20 percent for the post-operative residuals right ankle residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).

5.  The criteria for an effective date earlier than May 22, 2007, for the grant of a 20 percent evaluation for the service-connected post-operative right ankle residuals, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

6.  The criteria for extension of a temporary total rating based on surgical or other treatment of the post-operative right ankle residuals necessitating convalescence, beyond August 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in September 2002, May 2006, November 2006, and September 2008.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in November 2008, and May 2010, to evaluate his claimed left arm/shoulder, cervical spine and right calf disabilities, and proper VA examinations in November 2008, February 2009, May 2010 and August 2011 to evaluate his service-connected right ankle disability.

As noted above, the Board remanded the claim in October 2013, to schedule the Veteran for a Board hearing.  He was scheduled for a Travel Board hearing in January 2013, but as noted above, he failed to appear and has not requested that the hearing be rescheduled.  Accordingly, the Board finds that the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.


Left Arm/Shoulder

The Veteran contends that during a May 1999 painting detail in the National Guard, he hit his head and injured his neck (cervical spine), left shoulder, left arm, and low back.  

A left arm/shoulder disability was not diagnosed until many years after service, and there is no competent evidence to establish that it is due to any event or incident of the Veteran's period of active duty. 

Service treatment records show that the Veteran had multiple problems during his first and second period of active duty service, including orthopedic complaints.  However, they are negative for any evidence of a specific left arm or shoulder injury or disability during active duty or at the time of the Veteran's discharge.  

Treatment records from December 1998 and March 1999, during his tour of duty in the National Guard, show that the Veteran complained of neck and left shoulder pain since hitting his head on a sign in November 1998.  

Post-service treatment records show that the Veteran was involved in a motor vehicle accident in June 2000, which affected his musculoskeletal system, including his low back, right knee and right shoulder.  The record also reflects that the Veteran filed a Workman's Compensation claim for his left shoulder in June 2002.  See June 2002 Attending Physician's First Report of Injury.  An injury report from the Veteran's former employer, Connecticut Transit, shows that he reported experiencing left shoulder pain after hitting his shoulder walking to the back of the bus.  He was diagnosed with a contusion to the left upper arm.  He was treated for low back pain and bilateral shoulder pain again in 2003 and 2005.

The post-service medical evidence of record, including VA treatment records and private treatment records, shows initial complaints of left shoulder symptoms several years after the Veteran's discharge from active service.  However, these records do not indicate that the Veteran's current left shoulder disability is related to his active military service.  
VA examinations in November 1999 and May 2002 do not show a left arm/shoulder disability.  

The Veteran complained of loss of strength in the left upper extremity at VA examination in September 2003.  There were no objective findings on physical examination

The Veteran was afforded another VA examination in November 2008.  He reported that in December 1998 while in the Army National Guard, he experienced left shoulder pain after hitting his head on a sign.  He underwent physical therapy for his neck and shoulder until March 1999 and he was discharged in May 1999.  He also reported that he hit his shoulder while working as a bus driver (walking to the back of the bus) in June 2002 and suffered a contusion, which he treated with ice and pain medication.  The Veteran also reported injuring his left shoulder in a post-service motor vehicle accident.

The Veteran claimed that he was unable to stand for a physical evaluation, but X-rays of the left shoulder revealed mild degenerative changes.  The examiner opined that based on a review of the claims file and history, it seemed less likely that the Veteran's left shoulder complaints were related to the reported injury in service and more likely related to other non-service-connected injuries, such as post-service motor vehicle accidents and work-related injuries.  The examiner also opined that the minimal degenerative changes of left AC and GH joint seemed more likely related to the Veteran's advancing age and prior non-service-connected injuries, and less likely related to the compression-type injury reported by the Veteran.

The Veteran was afforded another VA examination in May 2010.  The examiner noted that the Veteran was apparently vegetative at the time of the examination, due to his severe depressive symptoms.  However, the examiner did proceed with the claims file review and examination.  The examiner acknowledged the Veteran's reports of an in-service left arm injury, but noted that the report was not corroborated by the record.  The examiner opined that the Veteran's left arm tendonitis was less likely related to his 1998 head injury and more likely related to his subsequent motor vehicle accident and on-the-job injuries, which were all post-military service.  He explained that the marginal degenerative changes of the left shoulder were more likely related to advancing age and prior non-service-connected injuries, and less likely related to the compression-type injury reported by the Veteran.  

There is no medical opinion of record contradicting either the November 2008 or May 2010 VA opinions.  Consequently, these opinions are the only competent evidence on this issue.

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the currently diagnosed left arm/shoulder degenerative arthritis was initially shown more than one year after the Veteran's discharge from service. 

Of record are statements by the Veteran that attribute his left shoulder condition to his injury in service.  The Veteran's statements regarding the cause of his left shoulder condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of the Veteran's left shoulder disability is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report shoulder pain, the question of the cause of that pain is not an observable fact, particularly where, as here, there are intercurrent injuries to the same shoulder.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause of the left shoulder condition.  Therefore, the Board finds that the Veteran's statements as to how his left shoulder disability was caused are not competent evidence as to a nexus.  

For the reasons and bases stated above, the Board finds that service connection for a left arm/shoulder disability on a direct or presumptive basis is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Cervical Spine Disability

A cervical spine disability was not diagnosed until many years after service, and there is no competent evidence to establish that it is due to any event or incident of the Veteran's period of active duty. 

As noted above, service treatment records show that the Veteran had multiple problems during his first and second period of active duty service, including orthopedic complaints.  However, they are negative for any evidence of a specific cervical spine or neck injury or disability during active duty or at the time of the Veteran's discharge.  

Treatment records from December 1998 and March 1999, during his tour of duty in the National Guard, show that the Veteran complained of neck and left shoulder pain after hitting his head on a sign in November 1998.  

The Veteran has reported that he was treated by a Dr. Y. for residual neck problems following his claimed in-service neck injury.  Records from Dr. Y. reflect treatment for the Veteran from March 1996 through November 2002.  The records noted neck pain and a neck sprain in November 1998.

Post-service treatment records show treatment for orthopedic complaints, including chest pain, bilateral shoulder pain, low back pain and migraines.  They also show that the Veteran was involved in a motor vehicle accident in June 2000, which affected his musculoskeletal system, including his back, right knee and right shoulder.  

A November 2006 Injured Worker Treatment Report shows that the Veteran reported left upper back pain and knee pain and instability following another on-the-job injury.

The post-service medical evidence of record, including VA treatment records and private treatment records, show a diagnosis of a cervical spine disability several years after the Veteran's discharge from active service.  However, these records do not indicate that the Veteran's cervical spine disability is related to his active military service. 

The Veteran was afforded a VA examination in November 2008.  He reported, as noted above, that he injured his neck when he hit his head on the ceiling during a painting detail in the National Guard.  He claimed that since the accident, he experiences occasional stiffness in the neck, and if he drives for long period of time he will have to twist his head back and forth to help resolve the stiffness.  He noted that there has been no real change since the original injury, just popping and stiffness.

X-rays of the cervical spine showed degenerative changes in the form of anterior osteophytes.  There was normal alignment of the spine, no bony destruction was seen, and pre and paraspinal soft tissues were unremarkable.  The examiner's impression was degenerated disc disease in the spine.

The examiner opined that the Veteran's diagnosed cervical degenerative disc disease was less likely related to his claimed military injury and more likely related to prior non-service-connected MVA's and advancing age.  He explained that he believed that the degree of injury as described by the Veteran-striking his head on the ceiling while climbing up 3 steps of a ladder-did not seem sufficient to cause any significant injury.  In this regard, he noted that the Veteran denied any functional impairment.

The Veteran was afforded another VA examination in May 2010.  The examiner stated that based on review of the prior VA examination notes and a re-review of the Veteran's medical records, he agreed with the prior VA examiner's opinion that it was less likely that the Veteran's cervical and lumbar spine conditions were due to a service injury or other event of his active duty.

There is no medical opinion of record contradicting either the November 2008 or May 2010 VA opinions.  Consequently, these opinions are the only competent evidence on this issue.

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the currently diagnosed cervical spine arthritis was initially shown more than one year after the Veteran's discharge from service. 

Of record are statements by the Veteran that attribute his neck condition to his injury in service.  The Veteran's statements regarding the cause of his neck condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

As noted above, taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of the Veteran's neck disability is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report neck pain, the question of the cause of that pain is not an observable fact, particularly where, as here, there are intercurrent injuries.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause of the neck condition.  Therefore, the Board finds that the Veteran's statements as to how his neck disability was caused are not competent evidence as to a nexus.  

For the reasons and basis stated above, the Board finds that service connection for a cervical spine disability on a direct or presumptive basis is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


Right Calf Disability

In his May 2002 claim, the Veteran claimed service connection for a right calf disability.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a right calf disability during the Veteran's active military service or his known period of ACDUTRA/INACDUTRA from 1998 to 2000.  

The evidence of record shows that in September 1997, the Veteran was noted to have right calf pain, with no known trauma.  He was diagnosed with a gastrocnemius strain.

After his claim was filed in May 2002, he was provided a VA examination in November 2008, the Veteran reported that he had no particular injury to the right calf, and that he developed right calf cramping in 1990, but he was not in the military at the time.  He claimed that the calf cramping prevented him from running in the military as well as walking long distances, but was not made any worse in the military.  He also reported that he self-treated with eating bananas and denied any cramping at the time of the examination.  The examiner concluded that there was no evidence to suggest a chronic right calf condition related to the 1997 gastrocnemius strain.

The post-service medical evidence of records shows that the Veteran was first diagnosed with a right calf disability several years after his discharge from active duty service, and these records do not indicate that the Veteran's right calf disability diagnosed in September 1997, before the current appeal period, is related to his active military service. 

There is no evidence that the Veteran has been shown to have a right calf disability at the time he filed his claim or during the pendency of the claim. McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) (current disability requirement is satisfied if a disability exists at the time of filing or during the pendency of the claim). The November 2008 examiner found no disability, and found the 1997 condition to have resolved.  In the absence of a current disability, entitlement to service connection for a right calf disability cannot be established, and the claim must be denied.

Thus, the Board finds that the Veteran's claim of entitlement to service connection for a right calf disability is denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Earlier Effective Date

The effective date for an increased rating award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (the effective date for an increased rating claim is the date entitlement arose or the date of claim, whichever is later).  
Additionally, in an increased rating claim, an effective date of the earliest date it is factually ascertainable that an increase in disability occurred can be assigned, if a claim is received within one year of that date.  38 U.S.C.A. § 5110(b)(3); 
38 C.F.R. § 3.400(o)(2).

A "claim" is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement."  38 C.F.R. 
§ 3.1(p) (2015)."  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (2015).  It is well established that "the essential requirements of any claim, whether formal or informal," are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009).  A report of examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (2015).


	(CONTINUED ON NEXT PAGE)


Analysis

The Veteran filed a claim for service connection for several orthopedic disabilities on May 13, 2002.  However, he did not specifically file a claim for service connection for a right ankle disability until August 21, 2002.  Nevertheless, as noted above, the Veteran was granted service connection for right ankle, residuals of injury, by the RO in November 2005, in accordance with the Board's November 2005 decision.  A noncompensable (0%) evaluation was assigned, effective May 13, 2002.  

The Veteran submitted a formal claim for an increased evaluation for his right ankle disability on August 21, 2008.  In the aforementioned November 2008 rating decision, the RO granted an increased rating of 20 percent for the right ankle disability, effective May 22, 2007.

On VA examination on May 4, 2007, the Veteran was able to ambulate with a normal gait and there were no functional limitations on standing and walking.  The examiner noted that there were no callosities, breakdown or unusual shoe wear patterns that would indicate abnormal weight bearing.  There was no evidence of trauma, no swelling, heat, redness or abnormal movements or guarding of movements associated with the ankle.  On physical examination, dorsiflexion was normal from 0 to 20 degrees, plantar flexion was normal from 0 to 45 degrees, there was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  The examiner noted that the right ankle joint was not painful on motion and that the range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after repetitive testing or flare ups.  X-ray results showed no acute fractures or subluxation of the joint.  There was a density adjacent to the lateral malleolus likely and old trauma and a trailing osteophytes of the dorsal surface.  The examiner's assessment was right ankle sprain with imaging confirming old trauma, but no fracture noted.  The examiner concluded that an ossific density near the lateral malleolus was likely the etiology of the Veteran's symptoms.  

The Veteran was seen on May 22, 2007 for a podiatry consultation at the VA Medical Center in West Haven.  He reported that he broke his ankle in 1968, and claimed that since that time, he had been having pain on and off.  He also reported that he rolled over his right ankle all the time.  He denied taking anything for pain.  On physical examination, he had pain during range of motion of the right ankle, crepitus and an antalgic gait.  He was diagnosed with a chronic lateral right ankle sprain.  A lace-up ankle brace was ordered and X-rays were ordered.

In the case of claims for an increased rating, an effective date can be assigned prior to the date of claim, if the evidence shows that the increase in disability was present prior to the date of claim, and a claim was filed within one year of the factually ascertainable increase. In this case, the RO apparently determined that the Veteran's August 2008 claim was filed close enough in time to the May 2007 treatment notes for his right ankle, and that the May 2007 VA treatment records showed that the symptomatology associated with the Veteran's service-connected right ankle disability increased was factually ascertainable as of that date. Accordingly, they found that the Veteran met the criteria for an effective date of May 22, 2007, for the assigned 20 percent evaluation for his right ankle disability.

However, the Board finds that an effective date prior to May 22, 2007, is not warranted as review of the record finds no evidence that the Veteran has submitted a claim for an increase in his right ankle disability, either formal or informal, between the award of service connection for his right ankle disability in November 2005, and his current effective date of May 22, 2007.  Moreover, the Veteran does not contend that his disability increased prior to May 2007.  Rather, he merely argues that because he filed his initial claim for his right ankle in May 2002, he should be granted the 20 percent rating and more as of that date.  See November 2008 statement from the Veteran.  However, review of the May 2002 formal claim application fails to show any intent to file a claim related to the right ankle, he did file a claim for service connection for his right ankle in August 2002, but this claim was granted in November 2005, when his original noncompensable rating was assigned. He did not challenge the rating at this time, and, as noted above, filed no claim for an increase in his right ankle evaluation prior to May 2007. Accordingly, the Board finds that there is no basis for an award of an effective date prior to May 22, 2007.

Increased Rating for Right Ankle

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  
38 C.F.R. § 4.71a, DC 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent evaluation is warranted if the ankylosis is in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, DC 5270. 

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran's right ankle disability is currently evaluated as 20 percent disabling under DC 5271 on the basis of marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  This is the highest evaluation available under DC 5271 governing limitation of motion. 

The rating schedule does not provide for a higher rating for an ankle disability under DC 5271 absent a showing of ankylosis.  Therefore, the Board has considered whether the Veteran is entitled to a separate, compensable rating under another DC or whether assignment of a DC other than DC 5271 is appropriate.  

 Increased Rating for the Right Ankle

Background

On August 21, 2008, the Veteran filed his current claim for an increased rating for the right ankle, claiming that he had his service-connected right foot operated on; that he was wheelchair bound with a cast up to his knee, and that he was seeking convalescent pay while healing.  In a November 2008 rating decision, the RO granted an increased rating of 20 percent for the right ankle disability, effective May 22, 2007, the RO also assigned a temporary 100 percent rating for the right ankle disability, effective July 25 2008, based on surgical or other treatment necessitating convalescence.  An evaluation of 20 percent was assigned from February 1 2009.  In February 2009, the RO granted an extension of the temporary total rating under 38 C F R § 4 30 through April 30, 2009.  In June 2009, the RO extended the temporary total rating based on convalescence through August 1, 2009, the maximum time such a rating can be extended.  A 20 percent evaluation was assigned from that date. In an August 2009 rating decision, the RO noted that there was no finding of right ankle ankylosis; however, the RO assigned a 40 percent evaluation as analogous (comparable) to ankylosis from August 1, 2009, the date the 100 percent evaluation for surgery was stopped and reduced. The 40 percent rating reflects the highest schedular rating available under the provisions governing the evaluation of ankle disabilities, and based on the amputation rule. 38 C.F.R. §§ 4.68, 4.71a, DCs 5165, 5166, 5167, 5270. In an August 2011 rating decision, the RO proposed to reduce the evaluation for the right ankle to 20 percent.  In a December 2011 rating decision, the RO reduced the evaluation for the right ankle to 20 percent, effective April 1, 2012.1  Given this history, the only periods during which the Veteran could receive a higher rating are the period prior to July 25, 2008, and the period after April 1, 2012, during which he was assigned a 20 percent rating.

Entitlement to rating greater than 20 percent prior to July 25, 2008, and after April 1, 2012

VA treatment records show that the Veteran had surgery on the right ankle in July 2008.  The procedure went well and he was sent home with a cast on the right leg.  Post-operative treatment notes document that he continued to be non-weight-bearing on the right lower extremity, and notes from October 2008 indicate that he still had a below the knee cast on the right leg.  VA treatment records dated from July 2008 to October 2008 also show that the Veteran had marked right ankle disability based on evidence of instability requiring a brace and evidence of painful motion, as well as limited range of motion of the right ankle.

On VA examination in November 2008, the Veteran was seated in a wheelchair, with his right leg extended on the leg rest.  The right foot/ankle was very large and wrapped in many layers of bandages.  He was not able to stand on his right foot, as instructed by the VA podiatry department, as he was still recovering from his right foot surgery with recent wound dehiscence.  He reported that he was very unbalanced and was not able to drive at that time.  However, the Veteran also reported that he still tried to push himself to perform activities of daily living with 9/10 level of pain.  He did not use a brace at that time, but was using crutches and a wheelchair, predominantly.  The examiner suggested that the Veteran be re-evaluated in 6-12 months when the right ankle had fully healed and the Veteran was able to perform range of motion exercises.

The Veteran was afforded another VA examination in February 2009.  The examiner noted that he was seen in VA podiatry that month.  At that time, he had only completed one day of physical therapy, though he was scheduled for more.  He was compliant with non-weight-bearing and was using a motorized scooter.  He was also wearing a Cam walker.  He reported that at home he used crutches, but he avoided placing weight on the right foot, due to pain.  He reported that his wound had not been draining anymore and he was having his dressing changed every day by a visiting nurse.

On examination of the right foot, there was a small eschar to the lateral right foot.  Upon debridement of eschar, well-healed skin was noted.  No open wounds or macerations were noted.  No erythema, no drainage, no purulence, no malodor.  Pain on palpitation was noted surrounding the former wound site and at the plantar right heel.  Notably, the examiner stated that there was only mild discomfort with range of motion of the right foot.  The examiner noted that there was no unusual shoe wear pattern that would indicate abnormal weight-bearing.  He was not able to assess ankylosis at that time or instability, weakness or tenderness.  There was no frank edema or effusion.  With regard to range of motion, the examiner noted that the ankle was held stiffly at about 25 degrees of plantar flexion and the Veteran was only able to move about 10 degrees in either upward or downward motion.  However, there was no objective evidence of painful motion although the Veteran was guarded with range of motion.  The examiner concluded that he was not able to formally assess range of motion from a neutral point and that he was unable to properly evaluate DeLuca due to significant range of motion limitations since the Veteran had not reached maximal improvement.  

The Veteran was told that he could discontinue visiting nurse services and that he could apply an ACE bandage as needed for comfort.  The plan was for 50 percent weight-bearing with rolling walker/crutches.  He was told to continue using the CAM walker and weight-bearing activities with his scooter.  He was also told that he could wet his foot and to continue with physical therapy.  He was ordered new orthopedic shoes and prescribed Vicodin for pain.

The examiner's diagnosis was status post right calcaneal osteotomy complicated by lateral wound dehiscence, which delayed recovery.  Currently moderate to moderately severe functional impairment.  Has not reached maximal improvement.  He suggested re-evaluation in 6 months to determine progress.

A VA Medical Center podiatry note dated July 29, 2009, indicates that the Veteran was issued shoes.  A July 2009 MRI report noted: 1. Post-surgical changes, status post transfer of a portion of the peroneus brevis into a distal fibular tunnel with no evidence of tearing of the transferred tendon; 2. Scarring in the subcutaneous soft tissues of the lateral ankle and hindfoot extending to the sural nerve, which may be involved, correlate clinically; 3. Tears of the anterior talofibular ligament and calcaneofibular ligament, as well as evidence of deltoid ligamentous sprain, unchanged in appearance from prior study; 4. Mild plantar fasciitis and Achilles tendinosis.

Treatment records from the West Haven VA Medical Center dated in November 2009 noted decreased range of motion of the right ankle with plantar flexion to 25 degrees and dorsiflexion to 7 degrees.  January 2010 X-rays revealed stable screws in the first metatarsal bone and calcaneus with no evidence of hardware failure.  There was no evidence of a fracture or dislocation.  Treatment records from the Orlando VA Medical Center do not include any complaints or treatment for the Veteran's right ankle disability.

Private treatment records show treatment for a right foot condition in March 2009, but they do not include any specific treatment for the Veteran's right ankle disability.

On VA examination in May 2010, the Veteran continued to report uncontrolled, chronic right foot pain following his right ankle surgery in 2008.  It was noted that he was prescribed neurotonin, which he stopped taking after an episode of loss of consciousness 20 minutes after taking it.  He did not seek medical attention following the episode.  He reported that he was in constant pain and wheelchair bound, and that he had recently discontinued physical therapy, secondary to pain.

The Veteran was afforded another VA examination in August 2011.  He continued to complain of pain, stiffness and weakness in the right ankle.  Physical examination revealed tenderness and guarding of movement.  Range of motion of the right ankle was only slightly limited with plantar flexion to 40 degrees.  Range of dorsiflexion was normal to 30 degrees.  Objective findings of painful motion were not identified.  There was no additional limitation of motion due to pain weakness fatigue lack of endurance or incoordination upon repetitive movement.  There was no evidence of instability or ankylosis.  The examiner noted that the Veteran was ambulating for a time after his right ankle surgery, but was no longer ambulating or bearing weight on either lower extremity, but that was reportedly due to his psychiatric/neurologic condition.  

January 2010 X-rays revealed no acute fracture or dislocation in the bones of the ankle or foot.  Stable screws in the first metatarsal bone and calcaneus with no evidence of hardware failure.  Stable suture anchors in the lateral malleolus, with bone tunnel in the lateral malleolus, status-post tendon transfer.  No significant degenerative change.  Stable examination.  An MRI conducted in February 2011 revealed evidence of multiple prior surgeries with nonspecific mild focal edema between the first and second metatarsal heads.  

On examinations since the grant of service connection, the Veteran has exhibited pain on motion in the right ankle, at times worse than others.  In August 2009, the RO found that the Veteran's symptoms were analogous to ankylosis in the ankle, based on symptoms experienced following his failed right ankle surgery, including severe pain, and problems ambulating and walking.  Nevertheless, there has never been any objective evidence of ankylosis in the right ankle; rather, the Veteran has always and still does, retain some form of motion in the right ankle, even during his period of convalescence.  The Board finds that there is no evidence showing that the Veteran's right ankle symptoms are severe enough to be rated analogous to ankylosis at any time prior to July 25, 2008, or after April 1, 2012.  Therefore, a higher disability rating under Diagnostic Code 5270 is not warranted. As this is the only provision that would allow for a rating greater than 20 percent, an increased rating is denied.

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Extension of Temporary Total Disability

The Veteran seeks an extension of a temporary total convalescence rating for his right ankle disability pursuant to 38 C.F.R. § 4.30.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2015).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, the governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30 (2015). 

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2015).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Adjudication Officer.  38 C.F.R. 
§ 4.30(b).  

Extensions beyond the initial three months may be made for a maximum of one year.  38 C.F.R. § 4.30(b) (2).

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. 
§ 4.30.  Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability, and not rated under 38 C.F.R. § 4.30.

Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

As noted above, VA treatment records show that the Veteran had surgery on the right ankle in July 2008.  As noted above, the Veteran was ultimately provided a period of convalescence from July 25, 2008, to August 1, 2009, a one year period. As this is the maximum period allowable under the law for a temporary total rating for convalescence under section 4.30, there remains no dispute as to fact or law on this matter as the maximum benefit allowed has been provided. See 38 C.F.R. § 4.30(b)(2) (extension of 1 or more months up to 6 months beyond the initial 6 month period may be awarded upon the approval of the Veterans Service Center Manager).  Accordingly, the Veteran's request for an extension of his temporary total rating beyond one year is denied.

ORDER

Service connection for a left arm/shoulder disability, is denied.

Service connection for a cervical spine disability, is denied.

Service connection for a right calf disability, is denied.

A rating greater than 20 percent for post-operative right ankle residuals, prior to July 25, 2008, or after April 1, 2012, is denied.

An effective date earlier than May 22, 2007, for the grant of a 20 percent evaluation for the service-connected post-operative right ankle residuals, is denied.

An extension of the temporary total convalescence rating for the post-operative residuals of a right ankle, beyond August 1, 2009, is denied.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2015).

The Veteran contends that he has current lumbar spine and right knee disabilities related to his active military service.  Specifically, he claims, as noted above, that he injured his back in May 1999, while on National Guard duty, when he hit his head on a ceiling while using a ladder.  He claims further that he injured his right knee in a fall during active duty in March or April 1974.  He claims that he was placed on limited duty in April 1974 and May 1974, due to his right knee.

Service treatment records show that the Veteran made orthopedic complaints during his active duty service.  He was also treated for right knee pain and given a physical profile for the right knee in 1974.  A National Guard record dated May 5, 1999, shows that the Veteran was seeking treatment for arthritis in the lower back.  Two months later an entry shows that he needed to document the claimed disability.  March 2000 treatment records from the Center for Spine & Scoliosis indicate that the Veteran was being treated for an arthritic condition of the back.  In May 2000, he was given a physical profile for arthritis in his back, resulting from injuries incurred while in a civilian status.  

Post-service private treatment records show treatment for back pain and right knee pain.  They also show that the Veteran injured his low back and right knee in a post-service motor vehicle accident in June 2000, and suffered an orthopedic injury while working as a bus driver in 2002.

A low back disability and right knee disability are manifested by symptoms that the Veteran is competent to report.  He has current diagnoses of lumbar spine degenerative arthritis and right knee tendonitis, and has reported injuries to his low back and right knee in service.  The Veteran was afforded VA examinations in November 2008 and May 2010.  During both examinations, the Veteran was not able to have his lumbar spine or right leg fully examined because he was not ambulatory, due to problems with his service-connected right ankle (2008) and severe depressive symptoms (2010).  

Pursuant to 38 C F R § 3.327(a), examinations will be requested whenever
VA determines, as in this case, that there is a need to verify the existence and
etiology of a disability.  See also 38 C F R § 3.159 (2015).

Therefore, the Board finds that a remand for new examinations and medical opinions as to the etiology of the Veteran's current lumbar spine and right knee disabilities are necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158  and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records dated since the May 2010 VA examination, not already of record.

2.  Request that the Veteran identify any private medical records that are not of record and provide a release.  Request any identified records for which a release is provided and associate them with the claims file. 

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to.

3.  Following completion of the above, afford the Veteran a new VA spine examination with an appropriate expert to determine the nature and etiology of his claimed low back disability.  The claims folder and a copy of this remand should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. Any indicated studies should be performed. 

For each currently diagnosed low back disability, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  Then, afford the Veteran a new VA examination with an appropriate expert to determine the nature and etiology of his claimed right knee disability.  The claims folder and a copy of this remand should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For each currently diagnosed right knee disability, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.

6.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


